Title: John Adams to Abigail Adams, 2 February 1797
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phil. Feb. 2. 1797
          
          I believe I have not directly & expressly Answered your Letter, inclosing the Memorandum from Mr Smith of the Price of a Chariot at Boston.
          I had before bespoke a new Chariot here, and it is or will be ready: so that there is an End of all further Enquiries about Carriages.— I hope as soon as the Point is legally settled you will have your Coach new Painted and all the Arms totally obliterated. It would be a folly to excite popular feelings and vulgar Insolence for nothing.
          Mrs Washington, Mrs Powell &c send their regards &c
          I believe I must take Mr Malcom, Charles’s Clerk & Pupil for a private secretary, at least for a time.
          I wish you could get a compleat set of Domesticks from your Neighbourhood that We might avoid a little of the Brigandage.
          Fine Weather to day. Candlemas. Half your corn and half your hay.
          I am Affectionately
          
            J. A
          
        